Citation Nr: 0332333	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  97-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for circulatory disease 
to include cerebrovascular accident (CVA) and 
arteriosclerotic heart disease (ASHD).
 
2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for seizure disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for ulcer disease.

7.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling from November 8, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty for a total of 4 years and 
one day, including active service from March 1943 to November 
1945, and from October 1961 to August 1962.  He was a 
prisoner of war (POW) of the German government from September 
1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO that granted a claim of entitlement to service connection 
for PTSD and assigned a 10 percent evaluation, effective from 
November 8, 1996.  The RO, among other things, also denied 
claims of entitlement to service connection for circulatory 
disease to include CVA and ASHD, diverticulitis, IBS, sleep 
apnea, and ulcer disease.

This matter is also before the Board on appeal from an April 
1997 rating decision by the RO that denied a claim of 
entitlement to service connection for a seizure disorder.  In 
June 1997, the veteran and his wife testified at a hearing at 
the RO.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the PTSD rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Therefore, consideration of the PTSD claim 
must now include consideration of whether a schedular 
evaluation higher than 10 percent is warranted from November 
8, 1996.

(The claims of service connection for circulatory disease to 
include CVA and ASHD, diverticulitis, seizure disorder, and 
sleep apnea will be addressed in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran does not have ulcer disease or IBS.

2.  The veteran's PTSD is manifested by nightmares, 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective relationships, resulting in occupational and social 
impairment with reduced reliability and productivity.  

3.  The veteran does not experience psychiatric symptoms to a 
degree that he is deficient in most areas, such as work, 
family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The veteran does not have IBS or an ulcer disease that is 
the result of disease or injury incurred in or aggravated by 
active military service; IBS or peptic ulcer disease may not 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  An increased (50 percent) schedular evaluation for PTSD 
is warranted from November 8, 1996.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.130 (Diagnostic 
Code 9411) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  IBS & Ulcer Disease

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003) (peptic ulcer 
disease may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2003).

If a veteran is a former POW, VA laws and regulations also 
provide that service incurrence or aggravation of certain 
diseases, including IBS and peptic ulcer disease, is presumed 
in instances where the veteran was interned or detained for 
not less than 30 days, provided that such disease is 
manifested to a degree of 10 percent or more at any time 
after the veteran's discharge or release from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (2003).

The veteran contends that IBS or ulcer disease had its onset 
during service.  For the reasons that follow, the Board finds 
that service connection for IBS or an ulcer disease is not 
warranted.

The veteran's service medical records are negative for any 
references or findings pertaining to IBS or ulcer disease.  
His post-service treatment records also do not contain 
evidence of a current disability.  In this regard, the Board 
finds that the statutory presumption of 38 C.F.R. § 3.307 
does not aid the veteran because no evidence has been 
submitted to show that the veteran experiences these 
disabilities.  38 C.F.R. §§ 3.307, 3.309 (2003).  
Additionally, given that the veteran is a former POW, service 
connection for IBS or peptic ulcer disease would be presumed 
if, in fact, either disease was manifested to a degree of 10 
percent or more at any time after his release from active 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (2003).  In his case, however, he 
does not have a current disability; therefore, the POW 
statutory presumption of 38 C.F.R. § 3.309(c) also does not 
aid him.

The veteran post-service VA outpatient treatment reports 
dated from January 1989 to September 1997, do reflect 
treatment for numerous medical conditions, but significantly, 
do not reflect treatment for IBS or an ulcer disease.

When the veteran was afforded a VA POW examination in January 
1997, the examiner provided a detailed medical history of the 
veteran's problems including childhood and adult illnesses 
and operations.  The examiner, however, did not provide a 
diagnosis of IBS or ulcer disease.  The examiner did provide 
diagnoses of atrial fibrillation, CVA with right hemiplegia, 
constipation, Coumadin therapy, diverticulitis, generalized 
anxiety disorder, hiatal hernia with gastroesophageal reflux, 
hyperlipidemia, hypertension, idiopathic hypertrophic 
subaortic stenosis, left inguinal hernia, malnutrition during 
the time he was a POW by history, poor dentition requiring 
extraction of all of his teeth, seizure disorder, sleep 
apnea, and vascular dementia.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced symptoms typical of IBS, such as 
constipation, or of an ulcer during service and continued to 
experience such problems, the medical evidence does not show 
that the veteran currently has any diagnosed disability of 
IBS or ulcer disease underlying his complaints.  In fact, the 
veteran's VA former POW examination conducted in January 1997 
clearly shows that the veteran does not have a current 
diagnosis of either.

In reaching the above conclusions, the Board has considered 
the statements of the veteran as well as testimony from his 
wife regarding the existence of IBS or an ulcer, but the 
salient point is that the veteran does not have current 
disability by medical diagnosis.  In this regard, the Board 
notes that, while the veteran and others who have known him 
are competent to recite problems, especially specific injury 
or symptoms he may have experienced during service and since, 
medical evidence is required to show current diagnosis, or a 
nexus to the difficulties the veteran may have experienced 
during or due to service.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  It is the absence of such 
medical evidence in this case that leads the Board to 
conclude that service connection for IBS or an ulcer disease 
is not warranted.  For the reasons enunciated, the January 
1997 VA examination report showing no diagnoses is of greater 
weight than the veteran's own suggestions of diagnosed 
disability due to military service.  

The Board lastly notes that it has considered the provisions 
of 38 U.S.C.A. § 1154(b).  However, despite the veteran 
having served in combat for the purposes of provisions of 
38 U.S.C.A. § 1154(b) and its implementing regulation, the 
provisions of 38 U.S.C.A. § 1154(b) do not operate in the 
instant appeal to establish the presence of a current 
diagnosis of disability underlying his complaints.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for IBS or ulcer disease.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would in turn give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



II.  PTSD

Initially, the Board notes that, once a veteran has been 
awarded service connection for a disease or disorder, VA will 
assign the veteran an appropriate disability rating, as 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  Furthermore, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.  Because the 
veteran has appealed from an initial award, consideration 
must be given to whether a higher initial disability 
evaluation is warranted for any period of time since the 
award of service connection.  

The Board also notes that the Court in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), stated that "when it 
is not possible to separate the effects of the [service-
connected condition and a non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Given a January 1997 VA examiner's 
opinion that it was difficult to differentiate the symptoms 
stemming from the veteran's stroke and service-connected 
PTSD, the Board will analyze the veteran's PTSD claim 
accordingly.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  See id.

The veteran's service-connected PTSD has been rated as 
10 percent disabling from November 8, 1996, under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2003).  Under these criteria, 
a 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2003).  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Applying the foregoing criteria to the facts of the present 
case, the Board finds that, with resolution of reasonable 
doubt in the veteran's favor, the evidence supports a grant 
of a 50 percent schedular rating for service-connected PTSD 
from November 8, 1996, the date the RO awarded service 
connection.  

VA treatment records show that, in December 1995, the veteran 
suffered a stroke.  A CVA involving the right occipital and 
right cerebellar area was diagnosed.

A VA former POW examination was conducted by VA in January 
1997, at which time the veteran's nervousness and fidgety 
disposition were noted.  Examination results were positive 
for poor orientation, memory changes, depressed mood, 
difficulty with work, fatigue, social withdrawal, anxiety, 
and depression.

In an addendum to the January 1997 report, dated in January 
1997, the VA examiner provided a more detailed account of the 
veteran's psychiatric condition.  It was noted that the 
veteran was living his wife, and was very dependent on her 
due to his poor memory.  According to both the veteran and 
his wife, he was a restless sleeper and had nightmares.  He 
denied visual hallucinations, exaggerated startle response, 
or auditory hallucinations.  Examination of the veteran 
revealed that he was a pleasant, cooperative gentleman who 
had a noticeable deficit in recent memory, and, at times, had 
difficulty finding the correct word.  He was dressed neatly 
and groomed.  He noted no signs or symptoms of a thought 
disorder.  He was oriented to time, place, and person.  He 
had clear cognitive deficits.  The diagnoses included mild, 
chronic PTSD, and organic dementia secondary to stroke.  The 
examiner opined that it was apparent that the veteran had 
some moderate signs of PTSD prior to the stroke, and that the 
intellectual impairment resulting from the stroke dominated 
the veteran's functioning.  The examiner further opined that 
it was difficult to assess to what degree the PTSD was a 
factor given the veteran's intellectual impairment, and the 
examiner was unable to differentiate the stroke symptoms from 
the PTSD symptoms.

A VA social and industrial survey was conducted by VA in 
January 1997, which was noted to be the first evaluation for 
the veteran.  The social worker noted that the veteran's 
records were reviewed and an hour-and-a-half long interview 
was conducted with the veteran and his wife.  After the 
interview, the social worker concluded that the veteran was 
moderately incapacitated socially, had had a very good life 
as a full-time worker; however, the recent stroke had caused 
difficulty with association with friends.  The veteran's 
short-term memory was poor.  The veteran would be diagnosed 
as severely incapacitated industrially even though he was now 
retired.  In summary, the social worker opined that the 
veteran had led a very productive life but appeared to have 
suffered from PTSD due to POW experiences all of his life.  

The Board notes that the recent medical evidence may be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as short-term memory 
impairment, disturbances of mood and motivation, and 
difficulty in establishing and maintaining effective 
relationships.  As observed at the January 1997 VA former POW 
mental examination, the veteran was noted to be oriented to 
person, time, and place, but had a noticeable deficit in 
recent memory.  There was no evidence of hallucinations or 
delusions.  However, he still had recurrent nightmares about 
his POW service experiences, and was a restless sleeper.  
Although it was noted that the veteran was not working, a 
social worker would consider him severely incapacitated 
industrially.  It has also been shown that he has difficulty 
in establishing and maintaining effective relationships as 
evidenced by his social withdrawal problems; however, the 
veteran has continued to maintain a very good relationship 
with his wife.

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2003).  

In this case, the veteran does not have the symptomatology 
typical of a higher rating of 70 percent.  He has been able 
to maintain personal hygiene and other basic activities of 
daily living.  Although he was described as having 
nightmares, he has not had near-continuous panic or 
depression, and does not experience other symptoms 
characteristic of the 70 percent rating.  He did not report 
having experienced suicidal or homicidal thoughts, and he did 
not have obsessive or ritualistic behavior.  He has not had a 
history of an inability to control his behavior and has not 
had outbursts of anger or irritability.  Indeed, it is the 
criteria for the 50 percent rating that specifically refer to 
disturbances akin to those experienced by the veteran-
problems with motivation and mood, short-term memory 
impairment, difficulty in establishing and maintaining 
effective relationships, etc.  Although he has had problems 
with social isolation, such problems have not resulted in 
deficiencies in most areas.  Consequently, the Board finds 
that his symptoms are best represented by the criteria for a 
50 percent rating, not those required for the 70 percent 
rating.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2003).

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation, 
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experiences present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

III.  Veterans Claims Assistance Act of 2000

In adjudicating the claims addressed above, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2003).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio, supra.  In those cases where notice is provided 
to the claimant, notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO had informed 
the veteran of the bases on which it decided the claims and 
of the elements necessary to be granted the benefits sought.  
Initially, the RO notified the veteran in February 1997 of 
the denial of his service connection claims and grant of 
PTSD, and sent the veteran notice of such actions in a letter 
dated that same month.  In response to his NOD, the RO issued 
the veteran a SOC in April 1997, which addressed the entire 
development of his claims up to that point.  The SOC 
addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, 
particularly the laws applicable to the claims, and discussed 
the application of the law to the veteran's claims.  

In considering the VCAA, the RO wrote to the veteran in 
August 2002 and informed him of the changes pertaining to the 
VCAA and of VA's duty to assist him in the development of his 
service connection claims and claim for a higher evaluation 
of PTSD.  The need for specific evidence from the veteran was 
discussed and the veteran was informed that he could request 
assistance in obtaining any outstanding evidence.  

The veteran was provided a supplemental SOC (SSOC) in October 
2002, which reviewed the accumulated evidence and restated 
the bases for the denial of his claims.  The December 2002 
SSOC again notified the veteran of what was required of him 
relative to his service connection claims-namely, the need 
to present evidence of a current disability and of a nexus 
between such disability and service.  Quartuccio, 16 Vet. 
App. at 183.  The December 2002 SSOC also notified the 
veteran of what was required to substantiate his claim for a 
higher evaluation for PTSD.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claims.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  The Board concludes that the veteran has 
been given the required notice in this case, at least to the 
extent of what was required to substantiate his claims for 
service connection for IBS or ulcer disease, and a higher 
evaluation for PTSD.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his service medical records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in January 1997 and a VA examiner has 
provided an opinion regarding the existence of a current 
disability.  Given that such examination findings did not 
contain medical evidence of current IBS or ulcer disease, the 
Board finds that another VA examination is not necessary, and 
that the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.  A VA examiner has also 
provided an opinion regarding the severity of the veteran's 
service-connected PTSD.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand of the issues 
addressed above for further action under the VCAA will serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

A 50 percent schedular evaluation for PTSD from November 8, 
1996, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for IBS is denied.

Service connection for ulcer disease is denied.




REMAND

The Board finds that further development of the medical 
opinion evidence is appropriate with respect to the veteran's 
claims of service connection for a circulatory disease to 
include CVA and ASHD, diverticulitis, seizure disorder, and 
sleep apnea.

Despite the record containing a VA former POW examination 
report prepared in January 1997, the Board finds that this VA 
examination report is inadequate because it lacks a medical 
nexus opinion as to the medical probabilities that any 
currently diagnosed circulatory disease to include CVA and 
ASHD, diverticulitis, seizure disorder, or sleep apnea is 
related to military service.  Therefore, to satisfy VA's duty 
to assist the veteran in developing facts pertinent to these 
claims of service connection, a new examination is necessary 
to better evaluate the veteran's claims of service connection 
for circulatory disease to include CVA and ASHD, 
diverticulitis, seizure disorder, and sleep apnea.  Given the 
absence in the record of a medical nexus opinion, the Board 
finds that a remand is required to obtain one.  38 C.F.R. 
§ 19.9 (2003).  

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the veteran 
has had full due process of law with respect to the service 
connection claims.  Accordingly, the case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for service 
connection, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for circulatory disease to include CVA 
and ASHD, diverticulitis, seizure 
disorder, and sleep apnea from January 
1998 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Then, the RO should arrange for the 
appropriate VA examinations to determine 
whether the veteran has any circulatory 
disease to include CVA and ASHD, 
diverticulitis, seizure disorder, or 
sleep apnea attributable to his period of 
military service.  The claims file, along 
with all additional evidence obtained 
pursuant to the instructions above, must 
be made available to and reviewed by the 
examiner(s).  The examination report is 
to reflect that such a review of the 
claims file was made.  

The examiner(s) should determine the 
nature and etiology of any currently 
diagnosed circulatory disease to 
include CVA and ASHD, 
diverticulitis, seizure disorder, 
and sleep apnea.  The examiner(s) 
should determine the correct 
diagnosis(es) and provide an opinion 
as to the medical probabilities that 
any currently diagnosed circulatory 
disease to include CVA and ASHD, 
diverticulitis, seizure disorder, or 
sleep apnea is attributable to the 
veteran's period of military 
service.  (The examiner should also 
note the following notations in the 
veteran's post-service records:  
December 1995 VA diagnoses of 
chronic atrial fibrillation with 
right bundle branch block, CVA 
involving right occipital and right 
cerebellar area, and central sleep 
apnea; September 1996 VA diagnosis 
of acute diverticulitis; January 
1997 VA examination findings 
including diagnoses of atrial 
fibrillation, CVA with right 
hemiplegia, diverticulitis, seizure 
disorder, and sleep apnea; March 
1997 VA diagnosis of diverticulitis 
of the colon; and July 1997 VA 
impressions of diverticulitis, and 
sleep apnea.)  The rationale for the 
opinions by the examiner(s) should 
be set forth in detail.  If the 
examiner(s) provides an opinion that 
is contrary to one already of 
record, the examiner(s) should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  

4.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in October 2002.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



